DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments, the applicant states on page 9 that distal ends of all slant branches are connected together by a rectangular shaped frame wall and so Ye does not disclose that at least two adjacent outer end portions are distal ends of the respective at least two branches. The examiner respectfully disagrees, as the adjacent outer end portions as disclosed by Ye are spaced apart and are not directly connected to one another. Although both of the end portions are connected to the wall, the end portions do not directly connect to one another. 

Claim Objections
Claims 3 and 21 are objected to because of the following informalities:  
Regarding Claim 3, change “evert” to “every”.
Regarding Claim 21, change “no connected to each other” to “not connected to each other”. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 6 and 14, the limitation “the common electrode lines are disposed” lacks proper antecedent basis, since only one common electrode line has been previously introduced. Therefore, the limitation is interpreted to mean “a plurality of common electrode lines are each disposed”.
Claim 18 is rejected by virtue of its dependence on rejected claim 6. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US Publication No.: US 2017/0153509 A1 of record).
Regarding Claim 1, Ye discloses a pixel electrode of a display panel (Figures 3-4), wherein the display panel comprises a first substrate (Figure 4, first substrate 11), and the first substrate comprises a pixel electrode and a common electrode line (Figures 3-4, pixel electrode 17, common electrode line 12);
The pixel electrode comprises:
A first trunk (Figure 3, first trunk 172);
A second trunk intersecting with the first trunk (Figure 3, second trunk is the center vertical trunk that intersects first trunk 172); and
A plurality of branches connected with the first trunk or the second trunk (Figure 3, plurality of branches 173);
The branches are away from the first trunk, or the second trunk; and an end portion, which forms a storage capacitor together with the common electrode line, of each branch is an outer end portion; and there is a gap between at least two adjacent outer end portions (Figures 3-4, outer end portion 173 that connects with 171, where there is a gap between each adjacent branch 173; Paragraph 0040); wherein


Regarding Claim 2, Ye discloses the pixel electrode of a display panel according to claim 1, wherein the common electrode line is disposed corresponding to each of two edge sides of the pixel electrode (Figures 3-4, common electrode line 12 corresponds with edge sides 171; Paragraphs 0039-0040); and at each of the two edge sides, the outer end portions of at least two adjacent branches are spaced apart and not connected, wherein the outer end portions of the at least two adjacent branches are distal ends of the at least two adjacent branches (Figure 3, there is gap between adjacent branches 173, where the outer end portion is the portion of the branch 173 that connects with 171, and wherein each branch is spaced apart from each other and the end portions do not directly connect with one another).

Regarding Claim 3, Ye discloses the pixel electrode of a display panel according to claim 2, wherein corresponding to the two edge sides, the outer end portions of every two adjacent branches are spaced apart and not connected, wherein the outer end portions of the every two adjacent branches are distal ends of the every two adjacent branches (Figure 3, there is a gap between adjacent branches 173, where the outer end portion is the portion of the branch 173 that connects with 171 and the outer end portions do not directly connect with one another and are spaced apart from one another).

Regarding Claim 4, Ye discloses the pixel electrode of a display panel according to claim 1, wherein the common electrode line is disposed corresponding to at least one edge side of the pixel electrode (Figures 3-4, common electrode line 12 is disposed corresponding to edge sides of the pixel electrode); the pixel electrode further comprises fence trunks, and the fence trunks connect all or some of the outer end portions (Figure 3, fence trunks 171); the outer end portions of the branches in a middle area of the at least one edge side are spaced apart and not connected (Figure 3, there is a gap between adjacent branches 173, where the outer end portion is the portion of the branch 173 that connects with 

Regarding Claim 5, Ye discloses the pixel electrode of a display panel according to claim 4, wherein the common electrode lines are disposed corresponding to two edge sides of the pixel electrode (Figures 3-4, common electrode lines 12 are disposed at two top and bottom edge sides; Paragraphs 0038-0040). 

Regarding Claim 6, Ye discloses the pixel electrode of a display panel according to claim 1, wherein the first trunk is horizontally disposed at a middle portion of the pixel electrode, and the second trunk is vertically disposed at a middle portion of the pixel electrode (Figure 3, first trunk 172, second trunk is the center vertical trunk that intersects first trunk 172); a plurality of common electrode lines are each disposed corresponding to two edge sides of the pixel electrode (Figures 3-4, common electrode lines 12 are disposed at two top and bottom edge sides; Paragraphs 0038-0040); and an end portion of the first trunk corresponding to each of the common electrode lines is hollowed out (Figure 3, at least top and bottom portions adjacent to the first trunk 172 are hollowed out at the edges of the pixel electrode).

Regarding Claim 7, Ye discloses the pixel electrode of a display panel according to claim 3, wherein gaps between the outer end portions of all of the branches are equal (Figure 3 discloses proportionally equal gaps; Paragraph 0043).

Regarding Claim 8, Ye discloses the pixel electrode of a display panel according to claim 1, wherein a structure of a fence trunk between the outer end portions of some of the branches is reserved, namely two or more adjacent outer end portions are connected with each other (Figure 3, all adjacent outer end portions of 173 are connected via fence trunk 171). 


The pixel electrode comprises:
A first trunk (Figure 3, first trunk 172);
A second trunk intersecting with the first trunk (Figure 3, second trunk is the center vertical trunk that intersects first trunk 172); and
A plurality of branches connected with the first trunk or the second trunk (Figure 3, plurality of branches 173);
The branches are away from the first trunk, or the second trunk; and an end portion, which forms a storage capacitor together with the common electrode line, of each branch is an outer end portion; and there is a gap between at least two adjacent outer end portions (Figures 3-4, outer end portion 173 that connects with 171, where there is a gap between each adjacent branch 173; Paragraph 0040); wherein
The at least two adjacent outer end portions are distal ends of the respective at least two branches, and wherein the distal ends of the respective at least two branches are spaced apart and not connected (Figures 3-4, outer end portions 173 are spaced apart from one another and do not directly connect to one another). 

Regarding Claim 10, Ye discloses the pixel electrode of a display panel according to claim 9, wherein the common electrode line is disposed corresponding to each of two edge sides of the pixel electrode (Figures 3-4, common electrode line 12 corresponds with edge sides 171; Paragraphs 0039-0040); and at each of the two edge sides, the outer end portions of at least two adjacent branches are spaced apart and not connected, wherein the outer end portions of the at least two adjacent branches are distal ends of the at least two adjacent branches (Figure 3, there is gap between adjacent branches 173, where the outer end portion is the portion of the branch 173 that connects with 171, and wherein each branch is spaced apart from each other and the end portions do not directly connect with one another).



Regarding Claim 12, Ye discloses the pixel electrode of a display panel according to claim 9, wherein the common electrode line is disposed corresponding to at least one edge side of the pixel electrode (Figures 3-4, common electrode line 12 is disposed corresponding to edge sides of the pixel electrode); the pixel electrode further comprises fence trunks, and the fence trunks connect all or some of the outer end portions (Figure 3, fence trunks 171); the outer end portions of the branches in a middle area of the at least one edge side are spaced apart and not connected (Figure 3, there is a gap between adjacent branches 173, where the outer end portion is the portion of the branch 173 that connects with 171, and wherein the outer end portions do not connect directly to one another and are spaced apart from one another), and outer end portions of a first end area and a second end area of the at least one edge side are respectively integrally connected through the fence trunks (Figure 3, fence trunks 171; Paragraphs 0039-0040).

Regarding Claim 13, Ye discloses the pixel electrode of a display panel according to claim 12, wherein the common electrode lines are disposed corresponding to two edge sides of the pixel electrode (Figures 3-4, common electrode lines 12 are disposed at two top and bottom edge sides; Paragraphs 0038-0040). 

Regarding Claim 14, Ye discloses the pixel electrode of a display panel according to claim 9, wherein the first trunk is horizontally disposed at a middle portion of the pixel electrode, and the second trunk is vertically disposed at a middle portion of the pixel electrode (Figure 3, first trunk 172, second trunk is the center vertical trunk that intersects first trunk 172); a plurality of common electrode lines are 

Regarding Claim 16, Ye discloses the pixel electrode of a display panel according to claim 9, wherein a structure of a fence trunk between the outer end portions of some of the branches is reserved, namely, two or more adjacent outer end portions are connected with each other (Figure 3, all adjacent outer end portions of 173 are connected via fence trunk 171). 

Regarding Claim 17, Ye discloses a display device (Figures 3-4; Paragraph 0004; Paragraph 0021), comprising a display panel (Figures 3-4; Paragraph 0021), wherein the display panel comprises a first substrate (Figure 4, first substrate 11), and the first substrate comprises a pixel electrode and a common electrode line (Figures 3-4, pixel electrode 17, common electrode line 12);
The pixel electrode comprises:
A first trunk (Figure 3, first trunk 172);
A second trunk intersecting with the first trunk (Figure 3, second trunk is the center vertical trunk that intersects first trunk 172); and
A plurality of branches connected with the first trunk or the second trunk (Figure 3, plurality of branches 173);
The branches are away from the first trunk, or the second trunk; and an end portion, which forms a storage capacitor together with the common electrode line, of each branch is an outer end portion; and there is a gap between at least two adjacent outer end portions (Figures 3-4, outer end portion 173 that connects with 171, where there is a gap between each adjacent branch 173; Paragraph 0040); wherein
The at least two adjacent outer end portions are distal ends of the respective at least two branches, and wherein the distal ends of the respective at least two branches are spaced apart and not connected (Figures 3-4, outer end portions 173 are spaced apart from one another and do not directly connect to one another).

Regarding Claim 19, Ye discloses the pixel electrode of a display panel according to claim 2, wherein the common electrode line is further disposed corresponding to and right under the first trunk (Figures 3-4 discloses that the common electrode line 12 is disposed directly under the frame 171 where the trunk 172 extends entirely horizontally and takes up a portion of 171 and so the common electrode line must be overlapped with the first trunk 172 as well).

Regarding Claim 20, Ye discloses the pixel electrode of a display panel according to claim 2, wherein the common electrode line partially overlaps the outer end portions of the plurality of branches (Figures 3-4, the common electrode line would at least partially overlap the region the outer end portion 173 meets the frame region 171).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Suwa et al (US Publication No.: US 2017/0139279 A1, “Suwa”). 
Regarding Claim 18, Ye discloses the pixel electrode of a display panel according to claim 6.
Ye fails to disclose that the end portion of the first trunk corresponding to each of the common electrode lines is hollowed out to create a U-shaped notch at the end portion. 
However, Suwa discloses a similar display where the end portion of the first trunk corresponding to each of the common electrode lines is hollowed out to create a U-shaped notch at the end portion (Suwa, Figure 32, trunk portion 440; Paragraphs 0283-0284).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the end portion of the first trunk as disclosed by Ye to have a U-shaped notch as .

 Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ye in view of Shih et al (US Publication No.: US 2016/0342038 A1, “Shih”).
Regarding Claim 21, Ye discloses the pixel electrode of a display panel according to claim 1, wherein the pixel electrode further comprises fence trunks that connect all or some of the outer end portions of the branches (Figure 3, fence trunks 171), wherein
The fence trunks are symmetrically arranged with respect to each of the first trunk and the second trunk, wherein the fence trunk are substantially of a rectangular shape (Figure 3, fence trunks 171 are symmetrical with respect to first and second trunks 172 and are rectangular), wherein
The outer end portions of the branches corresponding to an upper side of the fence trunks are connected to each other by the upper side of the fence trunks (Figure 3, upper outer end portions 173 are connected via the fence trunks 171 at an upper side), and
The outer end portions of the branches corresponding to a lower side of the fence trunks are connected to each other by the lower side of the fence trunks (Figure 3, lower end portions 173 are connected via the lower fence trunk 171); wherein
The outer end portions of the branches corresponding to each of left side and right side of the fence trunks are divided into a plurality of groups, wherein the outer end portions with each group are connected together (Figure 3, outer end portions 173 are connected via fence trunks 171.
Ye fails to disclose that every two adjacent groups are spaced apart and not connected to each other.
However, Shih discloses a similar pixel electrode where every two adjacent groups are spaced apart and not connected to each other (Shih, Figure 1A, first group 100, second group 110, where the first group and second group are not connected but end portions of each group are connected to one another).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the pixel electrode as disclosed by Ye to have two adjacent groups that are not . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/MARIAM QURESHI/             Examiner, Art Unit 2871